Determination of respondent Police Commissioner dated December 11, 1996, placing petitioner police officer on 30-day suspension and dismissal probation for one year, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Frederic Berman, J.], entered August 1, 1997) dismissed, without costs.
*224Respondent’s findings that petitioner instigated an altercation with the complainants and used excessive and unjustified force both before and after arresting them is supported by substantial evidence, in particular, the testimony of the complainants. No basis exists to disturb respondent’s credibility findings (see, Matter of Berenhaus v Ward, 70 NY2d 436,-443-444; Matter of Sadler v Bratton, 219 AD2d 517). Concur— Lemer, P. J., Milonas, Ellerin, Rubin and Williams, JJ.